Citation Nr: 0503242	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for dislocation of the left shoulder with post traumatic 
arthritis. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied an increased rating in 
excess of 20 percent for dislocation of left shoulder with 
post traumatic arthritis (hereafter "left shoulder 
disability").  A Notice of Disagreement was received in 
October 1999.  A Statement of the Case was issued in January 
2000.  A hearing was held at the RO in January 2000 and a 
Supplemental Statement of the Case was issued in February 
2000.  Thereafter, the veteran's claim file was transferred 
to the RO in New Orleans, Louisiana.  A timely appeal was 
then received in March 2000.    

In March 2001, a video hearing was held before the Board.  In 
September 2001, the Board remanded the veteran's claim to the 
RO for further development.  Thereafter, in July 2002, the RO 
granted an increased disability rating to 40 percent for the 
veteran's left shoulder disability, effective from September 
1998.  In November 2002, the Board denied an increased rating 
in excess of 40 percent.  

The veteran appealed the Board's November 2002 denial of his 
claim to the Court of Appeals for Veterans Claims (Court).  
In October 2003, the Court vacated the Board's decision 
pursuant to a joint motion for remand, and remanded the 
veteran's case to the Board for further consideration.  In 
April 2004, the Board consolidated the veteran's claim for an 
increased rating for his left shoulder disability with his 
claim for compensation for individual unemployability, which 
was before the Board at that time.  The Board then remanded 
both of the veteran's claims to the RO for further 
consideration.  The RO issued a rating decision in November 
2004 granting the veteran's claim for compensation for 
individual unemployment, and denied an increased rating in 
excess of 40 percent for the veteran's left shoulder 
disability.  The veteran has indicated his continued 
disagreement with the RO's decision denying him an increased 
rating, and his claim is back before the Board for 
consideration.

This case has been advanced on the docket. 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
nonunion of the humerus or loss of the humerus head.

2.  The veteran is diagnosed to have osteoarthritis in his 
left shoulder, shown by x-ray evidence, which is manifested 
by chronic pain, weakness, fatigue, and limitation of motion 
greater than 25 degrees but no more than to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's left shoulder fibrous union of the humerus 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, and 4.71a, 
Plate I and Diagnostic Codes 5200, 5202 and 5203. (2004).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a separate 20 percent disability 
rating, but no higher, for left shoulder traumatic arthritis 
are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, and 
4.71a, Plate I and Diagnostic Codes 5003, 5010 and 5201 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claim was filed in October 1998, before the 
enactment of the VCAA.  In November 2001, the RO sent notice 
to the veteran of what information VA had already received, 
the information VA is responsible to obtain, what evidence VA 
will make reasonable efforts to obtain, and how the veteran 
can help VA in processing his claims.  The Pelegrini II Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Subsequent letters advising the veteran of 
the above information were sent in March 2004 and April 2004.  
The Statement of the Case and Supplemental Statements of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to each letter, which he did.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in November 2001 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and supplemental Statements of the Case were 
provided to the veteran in July 2002 and November 2004.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to each 
letter and he did so.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he received all of his treatment from 
VA.  VA medical records are in the file from the Shreveport 
VA Medical Center from 1998 and forward.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
November 1999, February 2002 and June 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
left shoulder disability since he was last examined.  The 
veteran has not contended that his left shoulder disability 
has worsened since he was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.  

Thus, the Board finds that VA has satisfied its duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


II.  Factual Background

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
report of the VA examinations conducted; and VA treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence 
where appropriate.

The veteran served in active military service from July 1973 
to July 1975.  He was granted service connection for 
dislocation of left shoulder without sequelae in a January 
1976 rating decision, evaluated as noncompensable.  (The 
Board notes that the veteran was also granted service 
connected for dislocation of the right shoulder.)  In a July 
1982 rating decision, the veteran was granted an increased 
rating to 20 percent for his left shoulder disability.  In 
October 1985, the evaluation was reduced to 10 percent 
effective in June 1985 and then increased to 20 percent in an 
August 1990 rating action, effective from July 1990.  His 
rating remained at 20 percent until an increase was granted 
to 40 percent in July 2002, effective from September 30, 
1998.  

In October 1998, the veteran submitted a claim for an 
increased rating for his bilateral shoulder disabilities.  
The medical evidence in this file is extensive.  The Board 
will, therefore, only address the most relevant records for 
the left shoulder, as that is the issue before it on appeal.  

The VA treatment records show that the veteran was treated in 
the Orthopedic, Occupation Therapy and Physical Therapy 
Clinics for his left shoulder disability.  These treatment 
records show that the veteran had forward flexion of the left 
shoulder ranging from 70 to 150 degrees; abduction ranging 
from 42 to 102 degrees; and external rotation ranging from 10 
to 47 degrees.  The veteran had multiple x-rays from November 
1998 through June 2003 that showed progressive arthritic 
changes in the left shoulder and acromioclavicular joint.

In January 1999, the veteran underwent a VA examination where 
he complained of subluxations, looseness and pain, stabbing 
pain over the left scapula, increased symptoms with weather 
changes or repetitive movements.  He reported that he 
experienced subluxations approximately three times a week 
sometimes lasting for days.  Alleviating factors reported 
included medication, massage with liniment, moist heat or 
heating pad, and cortisone injections.  Physical examination 
showed that the range of motion of the veteran's left 
shoulder were flexion of 87 degrees, abduction of 102 degrees 
and external rotation of 30 degrees.  Pain was elicited 
throughout the range of motion maneuvers.  The diagnosis was 
recurrent dislocations and degenerative joint disease, status 
post surgery.

The veteran underwent a second VA examination in February 
2002.  At the examination, the veteran reported left shoulder 
pain, weakness, stiffness during cold or excessively humid 
weather, tenderness, heat, instability, a sensation of 
locking, fatigability, and lack of endurance.  He reported 
flare-ups of pain rated as 5 to 10 out of a possible 10 at 
least 4 times a week varying in duration.  He stated that 
precipitating factors of flare-ups included excessive range 
of motion or repetitive motion such as reaching, writing, or 
pressing control buttons or operating a camera at work; 
alleviating factors included medication, heating pad, ice 
packs, and occupational therapy exercises.  He stated he had 
difficulty working, dressing, bathing, raising his arm above 
shoulder height, and doing household chores.  He also stated 
he stopped wearing pull over shirts and playing instruments 
due to his shoulder disabilities.  

Upon physical examination, he was noted to have a healed 
surgical scar, 13 cm long, without evidence of elevation or 
depression.  He had tenderness to palpitation and asymmetry 
of the shoulders with the left side to have a somewhat 
atrophied musculature.  Tenderness extended over the 
clavicles to the deltoid region and down the bicep tendon.  
There was severe crepitus.  Range of motion studies revealed 
forward flexion of 98 degrees, abduction of 60 degrees, and 
external rotation of 31 degrees.  Dimpling was noted in the 
superior most aspect of the left scapula, approximately 1.5 
cm and tender to touch.  There was no erythema or fluctuance.  
Mild winging of the left scapula was noted on abduction and 
external rotation maneuvers, indicative of weakening of the 
scapula and shoulder girdle.  The veteran voiced pain with 
these maneuvers at approximately greater than 50 degrees of 
abduction.  He voiced the feeling as though his shoulder was 
going to slip out of the socket.  Motor strength was found to 
be 4/5, which declined with maneuvers of external rotation, 
forward flexion or abduction greater than 50 degrees.  He 
developed tremors in resisting applied force.  He exhibited 
guarding of the left shoulder on maneuvers of abduction and 
external rotation.  Severe weakness of the left bicep tendon 
was exhibited.  Sensation appeared to be intact.  The 
diagnosis was status post left shoulder Bristow procedure in 
1985 secondary to recurrent anterior shoulder dislocations.  
Residuals were chronic pain, recurrent subluxation suggestive 
of compromised stability, left long head of the biceps tendon 
rupture, decreased sensation along posterior aspect along the 
triceps muscle to the elbow, and decreased range of motion.  
Other diagnoses included bilateral shoulder osteoarthritis; 
left long head of the biceps tendon rupture; and bilateral 
biceps tendonitis.  

The examiner opined that the veteran would continue to 
decline in his functional ability.  He already had developed 
subluxations, which indicated that the left shoulder 
procedure had lost its stability.  The subluxations 
contributed to his pain and discomfort with various maneuvers 
and also forced him to limit his range of motion.  During the 
examination, he exhibited guarding of any arm movement that 
required abduction, external rotation or movement of the arm 
beyond at least a 45-50 degree angle of abduction from his 
body.  As a result of his surgical procedure, the veteran 
developed fibrous union of the humerus, which in turn 
produced osteoarthritis as evidenced by joint space narrowing 
and fibrosis with focal defects at the glenohumeral capsule.  

In June 2003, the veteran underwent a third VA examination 
conducted by the same examiner who did the previous exam.  
The diagnosis was again status post left shoulder Bristow 
procedure in 1985 secondary to recurrent anterior shoulder 
dislocations.  Residuals were chronic pain, recurrent 
subluxation that has resulted in compromised stability, left 
long head of the biceps tendon rupture, decreased sensation 
along posterior aspect along the triceps muscle to the elbow, 
and decreased range of motion.  Active joint motion 
measurements of the left shoulder were to 27 degrees of 
forward flexion, abduction of 37 degrees and external 
rotation of 47 degrees.  X-rays again showed narrowing of the 
glenohumeral joint space and mild narrowing of the 
acromioclavicular joint.  The examiner opined that the 
veteran will continue to have a decline in his functional 
capabilities due to his extensive arthritis as a result of 
the recurrent dislocations and surgical procedures that now 
show evidence of failure.


III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's left shoulder disability is currently evaluated 
under Diagnostic Code 5202 as 40 percent disabling of a minor 
extremity.  Diagnostic Code 5202 distinguishes between the 
major (dominant) extremity and the minor (non-dominant) 
extremity.  The medical evidence shows that the veteran is 
right handed, and therefore his left shoulder disability is 
considered by the Board to be the minor extremity for rating 
purposes.  See 38 C.F.R. § 4.69.  For the minor extremity, 
Diagnostic Code 5202 provides a 20 percent evaluation for the 
following conditions:  malunion of the humerus with moderate 
deformity; malunion of the humerus with marked deformity; 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level; and recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus.  A 50 percent 
evaluation is warranted for nonunion of the humerous (false 
flail joint).  A maximum evaluation of 70 percent is 
warranted for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

In the February 2002 VA examination report, the examiner 
opined that, as a result of his surgical procedure, the 
veteran had developed fibrous union of the humerus, which in 
turn produced osteoarthritis evidenced by joint space 
narrowing and fibrosis with focal defects at the glenohumeral 
capsule.  The veteran's left shoulder disability has, 
therefore, been rated appropriately as 40 percent disabling 
under Diagnostic Code 5202.  The veteran is not entitled to a 
higher evaluation under Diagnostic Code 5202 as the medical 
evidence does not show that he has nonunion of the humerus 
(false flail joint) or loss of the head of the humerus (flail 
joint).

The Board finds, therefore, that the veteran is not entitled 
to an evaluation in excess of 40 percent under Diagnostic 
Code 5202.  The Board is required, however, to consider 
whether the veteran is entitled to a higher or separate 
evaluation under any other applicable diagnostic code.

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259.

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The VA examinations show that the veteran's left shoulder 
disability is manifested by chronic pain, recurrent 
subluxation showing compromised stability, guarding and 
limitation of motion.  In addition, physical examination 
revealed that the veteran has muscle atrophy, tenderness, 
fatigue and weakness of the left shoulder.  The veteran has 
also been diagnosed to have osteoarthritis in the 
glenohumeral and acromioclavicular joints, as shown by x-ray, 
as a result of the surgical procedure he underwent in 1985.  
The last VA examiner opined that the veteran's functional 
capabilities would continue to decline due to his extensive 
arthritis.  Under the facts of this case, the Board finds 
that the veteran is entitled to a separate rating under 
Diagnostic Code 5010 for traumatic arthritis manifested as 
chronic pain, fatigue, weakness and loss of motion.

Arthritis substantiated by x-ray findings due to trauma, such 
as the veteran's, is rated under Diagnostic Code 5010, which 
applies the rating criteria for arthritis, degenerative, in 
Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Under the circumstances of this case, a separate rating for 
osteoarthritis under Diagnostic Code 5010 may potentially be 
awarded because it would be a different manifestation of the 
same disability.  See VAOPGCPREC 23-97.  An evaluation under 
Diagnostic Codes 5202 and 5010 would, therefore, not amount 
to pyramiding.  See 38 C.F.R. § 4.14.

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  For the minor extremity, Diagnostic Code 5201 
provides a 20 percent rating when motion is limited to 
shoulder level or midway between the side and shoulder level.  
A 30 percent rating is warranted when motion is limited to 25 
degrees or less from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Standard motion of the shoulder is from 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

The medical evidence shows that the veteran is able to raise 
his arm at the most to shoulder height.  The medical evidence 
does not, however, show that the veteran is limited in 
raising his arm from his side 25 degrees or less.  Under 
Diagnostic Code 5021, the veteran would, therefore, be 
entitled to a separate evaluation of his left shoulder 
disability of 20 percent for traumatic arthritis manifested 
by chronic pain, fatigue, weakness, and limitation of motion.  
In considering whether a higher evaluation under Diagnostic 
Code 5201 is warranted, the Board notes that, in granting a 
separate rating to the veteran, it has taken the factors in 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 into consideration, and 
it is because of the veteran's diagnosis of osteoarthritis 
and the objective findings of his functional loss that he has 
been granted a separate rating.  A higher rating is, 
therefore, not warranted.

The Board must now consider whether the veteran is entitled 
to a higher evaluation under any other applicable diagnostic 
code.  The veteran is not entitled to an evaluation under 
Diagnostic Code 5200 as the medical evidence does not show 
that he is diagnosed to have ankylosis of the left shoulder.  
Under Diagnostic Code 5203, the veteran would not be entitled 
to a higher evaluation because this diagnostic code does not 
provide for such a rating.  

In conclusion, after examining all the evidence and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that under the facts of this case, although the veteran is 
not entitled to a disability rating in excess of 40 percent 
under Diagnostic Code 5202, he is entitled to a separate 
rating of 20 percent under Diagnostic Code 5010-5021 for his 
left shoulder disability.  This rating contemplates all the 
veteran's symptoms, and since he is already assigned a total 
disability rating based on unemployability due to service 
connected disability, and not shown to have frequent 
hospitalizations due to his left shoulder, extra-schedular 
consideration is not warranted.  


ORDER

Entitlement to an increased rating in excess of 40 percent 
for the veteran's service-connected left shoulder disability 
manifested by fibrous union of the humerus is denied.

Entitlement to a separate rating of 20 percent for traumatic 
arthritis of the left shoulder is granted, subject to the 
laws and regulations governing payment of monetary benefits.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


